DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection. 
	As amended, the Akbar reference has been introduced which discloses the determination of a volume of fluid via use of remote sensing and GPS which takes into account a shape of the container in which the body of liquid is in. Accordingly, in combination with the remaining references, the additional limitation of determining a volume of liquid based on the dimensions is deemed to be obvious in view of the Akbar reference as further detailed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 13-15, 17, 23, 24, 26, 29, 31 and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, Analysis of water level measurements using GPS (hereinafter referred to as Cheng) and Akbar US Patent Application Publication 2017/0023394 (hereinafter referred to as Akbar).
Regarding claims 1 and 17, Cheng discloses a liquid level monitoring system (water level measurements; page 1, paragraph 1), comprising: 
one or more rovers configured for placement on a surface of a body of liquid (a vessel, or buoy as illustrated in figure 2.1 of page 14 (rover), that is a floating platform (for placement on a surface) on water (liquid surface); page 6, paragraph 1; page 11, paragraphs 1 and 2; page 33, paragraph 1), wherein the one or more rovers comprise: 
a rover global positioning system unit (a GPS antenna (rover global positioning system unit) on the vessel; page 6, paragraph 1); 
one or more rover communication circuits (a Geodetic IV antenna (communication circuit) installed on the buoy, to automatically transmit observations; page 13, paragraph 1; page 90, paragraph 3); 
and a rover power source (a power supply on the ruggedized buoy; page 12, last paragraph to page 13, paragraph 1); 
a base configured for fixed placement on land (a base station to collect land-based GPS data; page 13, paragraph 1; page 20, paragraph 3), wherein the base comprises: 
a base global positioning system unit (the station being a reference station in a GPS network (base global positioning system unit); page 18, figure 2.4; page 19, paragraph 1); 
one or more base communication circuits (reference station has a receiver (communication circuit); page 5, paragraph 3); 
a base power source (antenna of the reference station (base) operating in kinematic mode, inherently having a power source as required for the Continuously Operating Reference Stations/CORS, where power is necessary for the receiver to operate for receiving observations transmitted from the buoys; page 5, paragraph 3; page 6, paragraph 2; page 11, paragraph 1; page 13, paragraph 1; page 15, last paragraph); and 
one or more processors configured to:
receive one or more signals indicative of one or more measured altitudes of the one or more rovers (a data processing scheme that uses software, inherently having a processor, collecting altimeter measurements (signals indicative of measured altitudes) over the ocean by the buoys (rovers); page 10, paragraph 3; page 11, paragraphs 1 and 2; page 19, last paragraph); 
determine one or more measured altitudes of the one or more rovers (collecting altimeter measurements (measured altitudes) over the oceans by the buoys (rovers); page 10, paragraph 3); 
generate one or more corrected altitudes of the one or more rovers (geophysical corrections of the raw altimeter measurements (corrected altitudes of the rovers); page 49, last paragraph) by correcting the one or more measured altitudes of the one or more rovers using an altitude measurement correction (geophysical corrections of the raw altimeter measurements (correcting the measured altitudes of the rovers) using a corrected altimeter range (measurement correction); page 49, last paragraph; page 59, last paragraph; page 60, paragraph 1 ); 
determine one or more liquid levels based on the one or more corrected altitudes of the one or more rovers (determining the water level measurement (liquid level) through calibration in combination with the GPS buoy or vessel to correct the observed altimeter range (corrected altitudes of the rovers); page 47, paragraph 2; page 106, paragraph 1; page 109, paragraph 2); and 
report the one or more liquid levels (automatically transmitting (report) the observations to provide a direct link of the water level (liquid levels) included in observation logs; page 13, paragraph 1; page 32, last paragraph; page 68, paragraph 1).
Cheng does not explicitly disclose determining the volume of liquid within the body of liquid based on the determined liquid level and a shape of a container containing the body of liquid as claimed. Akbar teaches a system and method for monitoring a liquid level in a container which uses the shape of the container in its calculations (paragraph 0034). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Akbar with those of Cheng in order to monitor a liquid level in a container with a known or determinable volume in order to better ensure the accuracy of the measurements based on the dimensions.
Claim 17 comprises similar limitations to those above and is rejected for the same rationale. 

Regarding claim 31, Cheng discloses a method of liquid level monitoring (water level measurements; page 1, paragraph 1), comprising:
receiving one or more signals indicative of one or more measured altitudes of one or more rovers disposed on a surface of a body of liquid (a data processing scheme uses software for collecting altimeter measurements (signals indicative of measured altitudes) over the ocean by the buoys (rovers), where the vessel, or buoy as illustrated in figure 2.1 of page 14 is a floating platform (disposed on a surface) on water (liquid surface); page 10, paragraph 3; page 6, paragraph 1; page 11, paragraphs 1 and 2; page 19, last paragraph; page 33, paragraph 1); determining the one or more measured altitudes of the one or more rovers (collecting altimeter measurements (measured altitudes) over the oceans by the buoys (rovers); page 10, paragraph 3); correcting the one or more measured altitudes of the one or more rovers using an altitude measurement correction (geophysical corrections of the raw altimeter measurements (correcting the measured altitudes of the rovers) using a corrected altimeter range (measurement correction); page 49, last paragraph; page 59, last paragraph; page 60, paragraph 1) to generate one or more corrected altitudes of the one or more rovers (geophysical corrections of the raw altimeter measurements (corrected altitudes of the rovers); page 49, last paragraph); generating one or more liquid levels based on the one or more corrected altitudes of the one or more rovers (determining the water level measurement (liquid level) through calibration in combination with the GPS buoy or vessel to correct the observed altimeter range (corrected altitudes of the rovers); page 47, paragraph 2; page 106, paragraph 1; page 109, paragraph 2); and reporting the one or more liquid levels (automatically transmitting (report) the observations to provide a direct link of the water level (liquid levels) included in observation logs; page 13, paragraph 1; page 32, last paragraph; page 68, paragraph 1).
Cheng does not explicitly disclose determining the volume of liquid within the body of liquid based on the determined liquid level and a shape of a container containing the body of liquid as claimed. Akbar teaches a system and method for monitoring a liquid level in a container which uses the shape of the container in its calculations (paragraph 0034). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Akbar with those of Cheng in order to monitor a liquid level in a container with a known or determinable volume in order to better ensure the accuracy of the measurements based on the dimensions.

Regarding claim 34, Cheng discloses a liquid level monitoring system (water level measurements; page 1, paragraph 1), comprising: one or more rovers configured for placement on a surface of a body of liquid (a vessel, or buoy as illustrated in figure 2.1 of page 14 (rover), that is a floating platform (for placement on a surface) on water (liquid surface); page 6, paragraph 1; page 11, paragraphs 1 and 2; page 33, paragraph 1 ), wherein the one or more rovers comprise: a rover global positioning system unit (a GPS antenna (rover global positioning system unit) on the vessel; page 6, paragraph 1 ); one or more rover communication circuits (a Geodetic IV antenna (communication
circuit) installed on the buoy, to automatically transmit observations; page 13, paragraph 1; page 90, paragraph 3); a rover power source (a power supply on the ruggedized buoy; page 12, last paragraph to page 13, paragraph 1); and one or more processors configured to:
receive one or more signals indicative of one or more measured altitudes of the one or more rovers (a data processing scheme that uses software, inherently having a processor, collecting altimeter measurements (signals indicative of measured altitudes) over the ocean by the buoys (rovers); page 10, paragraph 3; page 11, paragraphs 1 and 2; page 19, last paragraph); determine one or more measured altitudes of the one or more rovers (collecting altimeter measurements (measured altitudes) over the oceans by the buoys (rovers); page 10, paragraph 3); generate one or more corrected altitudes of the one or more rovers (geophysical corrections of the raw altimeter measurements (correct altitudes of the rovers); page 49, last paragraph) by correcting the one or more measured altitudes of the one or more rovers using an altitude measurement correction (geophysical corrections of the raw altimeter measurements (correcting the measured altitudes of the rovers) using a corrected altimeter range (measurement correction); page 49, last paragraph; page 59, last paragraph; page 60, paragraph 1); determine one or more liquid levels based on the one or more corrected altitudes of the one or more rovers (determining the water level measurement (liquid level) through calibration in combination with the GPS buoy or vessel to correct the observed altimeter range (corrected altitudes of the rovers); page 47, paragraph 2; page 106, paragraph 1; page 109, paragraph 2);
report the one or more liquid levels (automatically transmitting (report) the observations to provide a direct link of the water level (liquid levels) included in observation logs; page 13, paragraph 1; page 32, last paragraph; page 68, paragraph 1); and 
a base configured for fixed placement on land (a base station to collect land-based GPS data; page 13, paragraph 1; page 20, paragraph 3), wherein the base comprises: a base global positioning system unit (the station being a reference station in a GPS network (base global positioning system unit); page 18, figure 2.4; page 19, paragraph 1); one or more base processors configured to determine an altitude measurement error and to generate the altitude measurement correction based on the altitude measurement error (the data processing scheme uses software, inherently having a processor, providing geophysical corrections of the raw altimeter measurements (generate the altitude measurement correction) by cancelling out errors (altitude measurement error); page 5, paragraph 3; page 10, paragraph 3; page 11, paragraphs 1 and 2; page 19, last paragraph); 
one or more base communication circuits communicatively couplable with the one or more rover communication circuits (reference station has a receiver (circuit couplable with the rover communication circuit); page 5, paragraph 3), wherein the one or more base communication circuits are configured to provide the altitude measurement correction to the one or more rovers (geophysical corrections of the raw altimeter measurements (provide the altitude measurement correction) using a corrected altimeter range based on the rover position using differential GPS in combination with the receiver of the reference station (base communication circuit); page 5, paragraph 3; page 49, last paragraph; page 59, last paragraph; page 60, paragraph 1); and 
a base power source (antenna of the reference station (base) operating in kinematic mode, inherently having a power source as required for the Continuously Operating Reference Stations/CORS, where power is necessary for the receiver to operate for receiving observations transmitted from the buoys; page 5, paragraph 3; page 6, paragraph 2; page 11, paragraph 1; page 13, paragraph 1; page 15, last paragraph).
Cheng does not explicitly disclose determining the volume of liquid within the body of liquid based on the determined liquid level and a shape of a container containing the body of liquid as claimed. Akbar teaches a system and method for monitoring a liquid level in a container which uses the shape of the container in its calculations (paragraph 0034). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Akbar with those of Cheng in order to monitor a liquid level in a container with a known or determinable volume in order to better ensure the accuracy of the measurements based on the dimensions.


Regarding claim 35, Cheng discloses a liquid level monitoring system (water level measurements; page 1, paragraph 1), comprising: one or more rovers configured for placement on a surface of a body of liquid (a vessel, or buoy as illustrated in figure 2.1 of page 14 (rover), that is a floating platform (for placement on a surface) on water (liquid surface); page 6, paragraph 1; page 11, paragraphs 1 and 2; page 33,
paragraph 1), wherein the one or more rovers comprise: a rover global positioning system unit (a GPS antenna (rover global positioning system unit) on the vessel; page 6, paragraph 1); one or more rover processors configured to provide one or more signals indicative of one or more measured altitudes of the one or more rovers (a data processing scheme that uses software, inherently having a processor, collecting altimeter measurements (signals indicative of measured altitudes) over the ocean by the buoys (rovers); page 10, paragraph 3; page 11, paragraphs 1 and 2; page 19, last paragraph); one or more rover communication circuits (a Geodetic IV antenna
(communication circuit) installed on the buoy, to automatically transmit observations; page 13, paragraph 1; page 90, paragraph 3); and a rover power source (a power supply on the ruggedized buoy; page 12, last paragraph to page 13, paragraph 1 ); and a base configured for fixed placement on land (a base station to collect land-based GPS data; page 13, paragraph 1; page 20, paragraph 3), wherein the base comprises: a base global positioning system unit (the station being a reference station in a GPS network (base global positioning system unit); page 18, figure 2.4; page 19, paragraph 1): one or more base communication circuits communicatively couplable to the one
or more rover communication circuits (reference station has a receiver (circuit couplable to the rover communication circuit); page 5, paragraph 3), and wherein the base communication circuits are configured to receive one or more signals indicative of one or more measured altitudes of the one or more rovers (reference station has a receiver (communication circuit) collecting altimeter measurements (signals indicative of measured altitudes) over the ocean by the buoys (rovers): page 5, paragraph 3; page 10, paragraph 3; page 11, paragraphs 1 and 2; page 19, last paragraph); a base power source (antenna of the reference station (base) operating in kinematic mode, inherently having a power source as required for the Continuously Operating Reference Stations/CORS, where power is necessary for the receiver to operate for receiving observations transmitted from the buoys; page 5, paragraph 3; page 6, paragraph 2;
page 11, paragraph 1; page 13, paragraph 1: page 15, last paragraph); and one or more processors configured to: receive one or more signals indicative of one or more measured altitudes of the one or more rovers (a data processing scheme that uses software, inherently having a processor, collecting altimeter measurements (signals indicative of measured altitudes) over the ocean by the buoys (rovers): page 10, paragraph 3; page 11, paragraphs 1 and 2; page 19, last paragraph); determine one or more measured altitudes of the one or more rovers (collecting altimeter measurements (measured altitudes) over the oceans by the buoys (rovers); page 10, paragraph 3);
generate one or more corrected altitudes of the one or more rovers (geophysical corrections of the raw altimeter measurements (corrected altitudes of the rovers); page 49, last paragraph) by correcting the one or more measured altitudes of the one or more rovers using an altitude measurement correction (geophysical corrections of the raw altimeter measurements (correcting the measured altitudes of the rovers) using a corrected altimeter range (measurement correction); page 49, last paragraph; page 59, last paragraph; page 60, paragraph 1 ); determine one or more liquid levels based on the one or more corrected altitudes of the one or more rovers (determining the water level measurement (liquid level) through calibration in combination with the GPS buoy or vessel to correct the observed altimeter range (corrected altitudes of the rovers); page 47, paragraph 2; page 106, paragraph 1; page 109, paragraph 2): and report the one or more liquid levels (automatically transmitting (report) the observations to provide a direct link of the water level (liquid levels) included in observation logs; page 13, paragraph 1; page 32, last paragraph; page 68, paragraph 1 ).
Cheng does not explicitly disclose determining the volume of liquid within the body of liquid based on the determined liquid level and a shape of a container containing the body of liquid as claimed. Akbar teaches a system and method for monitoring a liquid level in a container which uses the shape of the container in its calculations (paragraph 0034). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Akbar with those of Cheng in order to monitor a liquid level in a container with a known or determinable volume in order to better ensure the accuracy of the measurements based on the dimensions.

Regarding claim 36, Cheng discloses a liquid level monitoring system (water level measurements; page 1, paragraph 1), comprising: one or more rovers configured for placement on a surface of a body of liquid (a vessel, or buoy as illustrated in figure 2.1 of page 14 (rover), that is a floating platform (for placement on a surface) on water (liquid surface); page 6, paragraph 1; page 11, paragraphs 1 and 2; page 33,
paragraph 1 ), wherein the one or more rovers comprise: a rover global positioning system unit (a GPS antenna (rover global positioning system unit) on the vessel; page 6, paragraph 1 ): one or more rover communication circuits (a Geodetic IV antenna (communication circuit) installed on the buoy, to automatically transmit observations; page 13, paragraph 1; page 90, paragraph 3 ); one or more rover processors configured to provide one or more signals indicative of one or more measured altitudes of the one or more rovers (a data processing scheme that uses software, inherently having a processor, collecting altimeter measurements (signals indicative of measured
altitudes) over the ocean by the buoys (rovers); page 10, paragraph 3; page 11, paragraphs 1 and 2; page 19, last paragraph); and a rover power source (a power supply on the ruggedized buoy; page 12, last paragraph to page 13, paragraph 1 ): and a base configured for fixed placement on land (a base station to collect land-based GPS data; page 13, paragraph 1: page 20, paragraph 3), wherein the base comprises: a base global positioning system unit (the station being a reference station in a GPS network (base global positioning system unit); page 18, figure 2.4; page 19, paragraph 1); one or more base processors configured to determine an altitude measurement
error and to generate an altitude measurement correction based on the altitude measurement error (the data processing scheme uses software, inherently having a processor, providing geophysical corrections of the raw altimeter measurements (generate an altitude measurement correction) by cancelling out errors (altitude measurement error); page 5, paragraph 3; page 10, paragraph 3; page 11,
paragraphs 1 and 2; page 19, last paragraph); one or more base communication circuits communicatively couplable with the one or more rover communication circuits (reference station has a receiver (circuit couplable with the rover communication circuit); page 5, paragraph 3), wherein the one or more base communication circuits are configured to provide the altitude measurement correction (geophysical corrections of the raw altimeter measurements (provide the altitude measurement correction) using a corrected altimeter range based on the rover position using differential GPS in combination with the receiver of the reference station (base communication circuit); page 5, paragraph 3; page 49, last paragraph; page 59, last paragraph; page 60, paragraph 1 ); a base power source (antenna of the reference station (base) operating in kinematic mode, inherently having a power source as required for the Continuously Operating Reference Stations/CORS, where power is necessary for the receiver to operate for receiving observations transmitted from the buoys; page 5, paragraph 3; page 6, paragraph 2; page 11, paragraph 1; page 13, paragraph 1: page 15, last paragraph); and a remote server communicatively couplable to at least one of the one or more rover communication circuits or the one or more base communication
circuits (a digital database (remote server) incorporating the water level heights from the buoys (communicatively couplable to a rover communication circuit); page 46; paragraph 2); and report the one or more liquid levels (automatically transmitting (report) the observations to provide a direct link of the water level (liquid levels) included in observation logs; page 13, paragraph 1; page 32, last paragraph; page 68, paragraph 1 ); one or more processors configured to: receive one or more signals indicative of one or more measured altitudes of the one or more rovers (the data processing scheme that uses software, inherently having a processor, collecting altimeter measurements (signals indicative of measured altitudes) over the ocean by the buoys (rovers); page 10, paragraph 3; page 11, paragraphs 1 and 2; page 19, last paragraph); determine one or more measured altitudes of the one or more rovers (collecting altimeter measurements (measured altitudes) over the oceans by the buoys (rovers); page 10, paragraph 3); generate one or more corrected altitudes of the one or more rovers (geophysical corrections of the raw altimeter measurements (corrected altitudes of the rovers); page 49, last paragraph) by correcting the one or more measured altitudes of the one or more rovers using the altitude measurement correction (geophysical corrections of the raw altimeter measurements (correcting the measured altitudes of the rovers) using a corrected altimeter range (measurement correction); page 49, last paragraph; page 59, last paragraph; page 60, paragraph 1 ); determine one or more liquid levels based on the one or more corrected altitudes of the one or more rovers (determining the water level measurement (liquid level) through calibration in combination with the GPS buoy or vessel to correct the observed altimeter range (corrected altitudes of the rovers); page 47, paragraph 2; page 106, paragraph 1; page 109, paragraph 2).
Cheng does not explicitly disclose determining the volume of liquid within the body of liquid based on the determined liquid level and a shape of a container containing the body of liquid as claimed. Akbar teaches a system and method for monitoring a liquid level in a container which uses the shape of the container in its calculations (paragraph 0034). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Akbar with those of Cheng in order to monitor a liquid level in a container with a known or determinable volume in order to better ensure the accuracy of the measurements based on the dimensions.


Regarding claims 13 and 23, Cheng discloses the liquid level monitoring system of Claim 1 and the rover apparatus of Claim 17, respectively. Cheng additionally discloses wherein the body of liquid comprises at least one of a pond, a lake, a lagoon, a canal, a stream, a river, a reservoir, or a man-made body of water (GPS water level measurements for a large river; page 6, paragraph 3).

Regarding claims 14 and 24, Cheng discloses the liquid level monitoring system of Claim 1 and the rover apparatus of Claim 17, respectively. Cheng additionally discloses wherein the one or more processors are located in at least one of the one or more rovers (the data processing scheme that uses software, inherently having a processor in a rover, for collecting altimeter measurements over the ocean by the buoys (rovers); page 10, paragraph 3; page 11, paragraphs 1 and 2; page 19, last paragraph).

Regarding claims 15 and 29, Cheng discloses the liquid level monitoring system of Claim 1 and the rover apparatus of Claim 26, respectively. Cheng additionally discloses wherein the one or more processors are located in the base (the data processing scheme uses software, inherently having a processor in the base, for providing geophysical corrections of the raw altimeter measurements by cancelling out errors by the reference station (base); page 5, paragraph 3; page 10, paragraph 3; page 11, paragraphs 1 and 2; page 19, last paragraph).

Regarding claim 26, Cheng discloses the rover apparatus of Claim 17. Cheng additionally discloses wherein the base is configured for fixed placement on land (the base station to collect land-based GPS data; page 13, paragraph 1; page 20, paragraph 3), and wherein the base comprises: a base global positioning system unit (the station being a reference station in a GPS network (base global positioning system unit); page 18, figure 2.4; page 19, paragraph 1) configured to receive one or more signals indicative of a measured altitude of the base (using DGPS to provide a three-dimensional position vector (signals indicative of a measured altitude) from the onshore reference station (base) using an onshore gauge for absolute calibration for the altimeter; page 11, paragraph 1; page 65, last paragraph); one or more base processors configured to determine one or more corrected altitudes of the of the base (geophysical corrections of the raw altimeter measurements (corrected altitudes of the base) using a corrected altimeter range; page 49, last paragraph; page 59, last paragraph; page 60, paragraph 1 ); one or more base communication circuits (reference station has a receiver (communication circuit); page 5, paragraph 3): and a base power source (antenna of the reference station (base) operating in kinematic mode, inherently having a power source as required for the Continuously Operating Reference Stations/CO RS, where power is necessary for the receiver to operate for receiving observations transmitted from the buoys; page 5, paragraph 3; page 6, paragraph 2; page 11, paragraph 1; page 13, paragraph 1; page 15, last paragraph).


Claims 2-4, 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng and Akbar and further in view of McBurney et al. US Patent 5,646,857 (hereinafter referred to as McBurney).
Regarding claims 2 and 32, Cheng and Akbar disclose the liquid level monitoring system of Claim 1 and the method of Claim 31, respectively. Cheng additionally discloses wherein the one or more processors are configured to generate the altitude measurement correction (geophysical corrections of the raw altimeter measurements using a corrected altimeter range (the altitude measurement correction); page 49, last paragraph; page 59, last paragraph; page 60, paragraph 1 ), and wherein the generating the altitude measurement correction comprises: receiving one or more signals indicative of a measured altitude of the base positioned at a location having a reference altitude (using DGPS to provide a three-dimensional position vector (signals indicative of a measured altitude) from the onshore reference station (base positioned at a location) using an onshore gauge for absolute calibration for the altimeter (a reference altitude); page 11, paragraph 1; page 65, last paragraph); determining the measured altitude of the base based on the one or more signals indicative of a measured altitude of the base (using the three-dimensional position vector (signals indicative of a measured altitude of the base) to determine the coordinates indicative of a three-dimensional position, including the Z coordinate (measured altitude), of the reference station in a geocentric earth-fixed reference frame; page 2, paragraph 1; page 5, paragraph 3; page 6, paragraph 2; page 67, Table 4.2). Cheng does not disclose comparing the measured altitude of the base to the reference altitude to determine an altitude measurement error; and providing an altitude correction based on the altitude measurement error. McBurney discloses comparing the measured altitude of the base to the reference altitude to determine an altitude measurement error (providing an altitude sensor for determining a measurement error by comparing the parameters associate with the altimeter at the selected position (the measured altitude) with the true altitude (reference altitude); abstract; column 10, line 10-32); and providing an altitude correction based on the altitude measurement error (using computed corrections (altitude correction) using the error of the determined altitude; column 12, line 32-35; column 15, line 45-59). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teaching of Cheng to include comparing the measured altitude of the base to the reference altitude to determine an altitude measurement error; and providing an altitude correction based on the altitude measurement error as disclosed by McBurney, to gain the advantage of calibrating the sensor using errors that can be reduced through signal averaging or filtering (McBurney; column 12, line 18-28).

Regarding claim 3, Cheng and Akbar in combination with McBurney discloses the liquid level monitoring system of Claim 2. Cheng does not disclose wherein the reference altitude is determined by reference to one or more sets of geographical coordinates corresponding to the location having the reference altitude. McBurney discloses wherein the reference altitude is determined by reference to one or more sets of geographical coordinates corresponding to the location having the reference altitude (the true altitude (reference) is determined using coordinates converted to latitude, longitude and altitude (coordinates corresponding to the location); column 15, line 45-67; column 16, line 22-44). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teaching of Cheng to include wherein the reference altitude is determined by reference to one or more sets of geographical coordinates corresponding to the location having the reference altitude as disclosed by McBurney, to gain the advantage of calibrating the sensor using errors as determined by the true altitude referenced with improved accuracy (McBurney; abstract).

Regarding claims 4 and 33, Cheng and Akbar in combination with McBurney discloses the liquid level monitoring system of Claim 2 and the altitude measurement correction generation method of Claim 32, respectively. Cheng does not disclose wherein the comparing the measured altitude of the base to the reference altitude to determine an altitude measurement error comprises computing a difference between the reference altitude and the measured altitude. McBurney discloses wherein the comparing the measured altitude of the base to the reference altitude to determine an altitude measurement error (as previously disclosed by McBurney) comprises computing a
difference between the reference altitude and the measured altitude (differencing the sensor altitude (measured altitude) and the altitude generated independently (reference altitude); column 10, line 45-52). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teaching of Cheng to include wherein the comparing the measured altitude of the base to the reference altitude to determine an altitude measurement error comprises computing a difference between the reference altitude and the measured altitude as disclosed by McBurney, to gain the advantage of calibrating the sensor using errors that can be reduced through signal filtering (McBurney; column 12, line 18-28).

Claims 5-10, 16, 18-20, 25, 27, 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, Akbar and Qualcomm WO 2017/196510 A1 (hereinafter referred to as Qualcomm).
Regarding claims 5 and 18, Cheng and Akbar disclose the liquid level monitoring system of Claim 1 and the rover apparatus of Claim 17, respectively. Cheng additionally discloses wherein the one or more rovers are configured to receive the one or more signals indicative of one or more measured altitudes of the one or more rovers (the data processing scheme that uses software collecting altimeter measurements (signals indicative of measured altitudes) over the ocean by the buoys (rovers); page 10, paragraph 3; page 11, paragraphs 1 and 2; page 19, last paragraph). Cheng does not disclose to use real-time kinematics positioning and navigation to determine the one or more measured altitudes of the one or more rovers. Qualcomm discloses to use real-time kinematics positioning and navigation to determine the one or
more measured altitudes of the one or more rovers (defining the location of a mobile device associated with a drone (rover) including altitude with real time kinematics (positioning) that makes use of a global navigation satellite system; para (0028], [0029], [0031], (0037]). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teaching of Cheng and Akbar to include to use real-time kinematics positioning and navigation to determine the one or more measured altitudes of the one or more rovers as disclosed by Qualcomm, to gain the advantage of enhancing the measurements to attain sub-meter accuracy using RTK (Qualcomm; para [0031]) 
Regarding claims 6 and 27, Cheng and Akbar disclose the liquid level monitoring system of Claim 1 and the rover apparatus of Claim 26, respectively. Cheng additionally discloses wherein the base is configured to receive the one or more signals indicative of a measured altitude of the base (using DGPS to provide a three-dimensional position vector (signals indicative of a measured altitude) from the onshore reference station (base) using an onshore gauge for absolute calibration for the altimeter; page 11, paragraph 1; page 65, last paragraph). Cheng does not disclose to use real-time kinematics positioning and navigation to determine the measured altitude of the base. Qualcomm discloses to use real-time kinematics positioning and navigation to determine the measured altitude of the base (defining the location of a
mobile device associated with respect to a base station, including altitude with real time kinematics (positioning) that makes use of a global navigation satellite system; para [0028], [0029], (0031], (0032]). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teaching of Cheng to include to use real-time kinematics positioning and navigation to determine the measured altitude of the base as disclosed by Qualcomm, to gain the advantage of enhancing the measurements to attain sub-meter accuracy using RTK (Qualcomm; para [0031])

Regarding claims 7 and 28, Cheng and Akbar disclose the liquid level monitoring system of Claim 1 and the rover apparatus of Claim 27, respectively. Cheng does not disclose wherein the one or more base communication circuits comprise at least one of one or more radio frequency "RF" transceiver units or one or more cellular communication units. Qualcomm discloses wherein the one or more base communication circuits comprise at least one of one or more radio frequency "RF" transceiver units or one or more cellular communication units (a cellular base station transceiver (communication unit); para (0032], (0035]). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teaching of Cheng to include wherein the one or more base communication circuits comprise at least one of one or more radio frequency "RF" transceiver units or one or more cellular communication units as disclosed by Qualcomm, to gain the advantage of using cellular or WiFi connections to enable downlink positioning (Qualcomm; para [0032]).

Regarding claim 8, Cheng and Akbar disclose the liquid level monitoring system of Claim 1. Cheng does not disclose wherein the one or more rover communication circuits comprise at least one of one or more radio frequency "RF" transceiver units or one or more cellular communication units. Qualcomm discloses wherein the one or more rover communication circuits comprise at least one of one or more radio frequency "RF" transceiver units or one or more cellular communication units (the user equipment/UE as part of a drone (rover) is equipped with a wireless (RF) transceiver; para [00172]). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teaching of Cheng to include wherein the one or more rover communication circuits comprise at least one of one or more radio frequency "RF" transceiver units or one or more cellular communication units as disclosed by Qualcomm, to gain the advantage of using cellular or WiFi connections to enable downlink positioning (Qualcomm Para [0032].

Regarding claims 9 and 19, Cheng and Akbar disclose the liquid level monitoring system of Claim 1 and the rover apparatus of Claim 17, respectively. Cheng does not disclose wherein the one or more rovers include one or more sensor units configured to measure one or more characteristics of the body of liquid. Qualcomm discloses wherein the one or more rovers include one or more sensor units configured to measure one or more characteristics of the body of liquid (the mobile device of the drone (rover) includes a camera imager, barometric pressure sensor and environmental sensor such a thermometer or hygrometer, and is therefore capable of measuring a characteristic of the body of liquid; para (0029], (0037], [00214], [00215]). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teaching of Cheng to include wherein the one or more rovers include one or more sensor units configured to measure one or more characteristics of the body of liquid as disclosed by Qualcomm, to gain the advantage of including additional sensors to collect associated metadata useful in the analysis of corresponding measurements.

 	Regarding claims 10 and 20, Cheng and Akbar in combination with Qualcomm discloses the liquid level monitoring system of Claim 9 and the rover apparatus of Claim 19, respectively. Cheng does not disclose wherein the one or more sensor units comprise at least one of a radar sensor, a sonar sensor, a camera, or a chemical sensor. Qualcomm discloses wherein the one or more sensor units comprise at least one of a radar sensor, a sonar sensor, a camera, or a chemical sensor (the mobile device includes a camera device (sensor unit); para [00214]). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teaching of Cheng to include wherein the one or more sensor units comprise at least one of a radar sensor, a sonar sensor, a camera, or a chemical sensor as disclosed by Qualcomm, to gain the advantage of including additional sensors to collect associated metadata useful in the analysis of corresponding measurements. 

Regarding claims 16 and 25, Cheng and Akbar disclose the liquid level monitoring system of Claim 1 and the rover apparatus of Claim 17, respectively. Cheng does not disclose wherein the one or more processors are located in a remote server communicatively coupled to at least one of the base or the one or more rovers. Qualcomm discloses wherein the one or more processors are located in a remote server communicatively coupled to at least one of the base or the one or more rovers (a processor in a location server (remote server) to support the location estimation of the base station; para (0077]). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teaching of Cheng to include wherein the one or more processors are located in a remote server communicatively coupled to at least one of the base or the one or more rovers as disclosed by Qualcomm, to gain the advantage of integrating the processing functions with server functions to support the positioning using a standalone entity (Qualcomm; para (0077]).

Regarding claim 30, Cheng discloses the rover apparatus of Claim 26. Cheng does not disclose wherein the one or more base processors are located in a remote server communicatively coupled to the base. Qualcomm discloses wherein the one or more base processors are located in a remote server communicatively coupled to the base (the processing functions integrated in a location server (remote server) to perform functions of the base station; para (0077]). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teaching of Cheng to include wherein the one or more base processors are located in a remote
server communicatively coupled to the base as disclosed by Qualcomm, to gain the advantage of integrating the processing functions with server functions to support the positioning using a standalone entity (Qualcomm; para (0077]).

Claim(s) 11, 12, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng and Akbar and further in view of US Patent 10067507 to CALIFORNIA INSTITUTE OF TECHNOLOGY (hereinafter referred to as "Cal Tech").
Regarding claims 11 and 21, Cheng and Akbar disclose the liquid level monitoring system of Claim 1 and the rover apparatus of Claim 17, respectively. Cheng does not disclose wherein the one or more rovers include one or more drive systems. Cal Tech discloses wherein the one or more rovers include one or more drive systems (the buoy (rover) includes a means of propulsion including a motorized propeller; column 4, line 51-59). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teaching of Cheng to include wherein the one or more rovers include one or more drive systems as disclosed by Cal Tech, to gain the advantage of including propulsion and other steering mechanisms for better control of the rover.

Regarding claims 12 and 22, Cheng and Akbar disclose the liquid level monitoring system of Claim 11 and the rover apparatus of Claim 21, respectively. Cheng does not disclose wherein the one or more drive systems comprise one or more propellers. Cal Tech discloses wherein the one or more drive systems comprise one or more propellers (the buoy (rover) includes a means of propulsion including a motorized propeller; column 4, line 51-59). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teaching of Cheng to include wherein the one or more drive systems comprise one or more propellers as disclosed by Cal Tech, to gain the advantage of including propulsion and other steering mechanisms for better control of the rover.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/           Examiner, Art Unit 2855      

/PAUL M. WEST/           Primary Examiner, Art Unit 2855